OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claims 6 and 16;
Claim 3 line 3, Claim 4 line 5, Claim 14 line 6, replaced “polarization” with -- polarizations -- 
Replaced Claims 1 and 11 with the following claims: --      
--	1.	A ferroelectric component comprising:
a first electrode;
a tunnel barrier layer disposed on the first electrode to include a ferroelectric material;
a tunneling control layer disposed on the tunnel barrier layer to control a tunneling width of electric charges passing through the tunnel barrier layer; and
a second electrode disposed on the tunneling control layer,
wherein the tunneling control layer is configured to form conductive paths of electrons to reduce the tunneling width in the tunnel barrier layer, or is configured to reduce a number of the conductive paths of the electrons to increase the tunneling width formed in the tunnel barrier layer, according to an external voltage applied between the first electrode and the second electrode,
wherein the tunnel barrier layer has remnant polarizations with different polarization directions of the ferroelectric material,
wherein the conductive filaments extend from an interface between the tunneling control layer and the tunnel barrier layer into the tunnel barrier layer; and
wherein the conductive filaments do not contact the first electrode.
11.	A cross point array device comprising:
a first conductive line;
a second conductive line overlapping the first conductive line; and
a pillar structure disposed at a cross point of the first and second electrodes, the pillar structure including a self-rectifying layer, a tunnel barrier layer, and a tunneling control layer,
wherein the self-rectifying layer includes an insulation material,
wherein the tunnel barrier layer includes a ferroelectric material,
wherein the tunneling control layer includes a conductive material, and
wherein the tunneling control layer is configured to form conductive paths of electrons to reduce a tunneling width in the tunnel barrier layer, or is configured to reduce a number of the conductive paths of the electrons to increase the tunneling width formed in the tunnel barrier layer, according to an external voltage applied between the first conductive line and the second conductive line,
wherein the tunnel barrier layer has remnant polarizations with different polarization directions of the ferroelectric material,
wherein the conductive filaments extend from an interface between the tunneling control layer and the tunnel barrier layer into the tunnel barrier layer, and
wherein the conductive filaments do not contact the self-rectifying layer.		--
Authorization for this examiner’s amendment was given in a telephone interview with Elliott Cho on June 23, 2022.
Allowance Subject Matter
Claims 1-5, 7-15 & 17-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

Neither Trinh et al (U.S. Patent No 10,910,560) nor Chang et al (U.S. Patent No 10,950,784) anticipates or suggests such limitations as: “wherein the tunnel barrier layer has remnant polarizations with different polarization directions of the ferroelectric material, wherein the conductive filaments extend from an interface between the tunneling control layer and the tunnel barrier layer into the tunnel barrier layer; and wherein the conductive filaments do not contact the first electrode” (as applied to Claim 1); and “wherein the tunnel barrier layer has remnant polarizations with different polarization directions of the ferroelectric material, wherein the conductive filaments extend from an interface between the tunneling control layer and the tunnel barrier layer into the tunnel barrier layer, and wherein the conductive filaments do not contact the self-rectifying layer” (as applied to Claim 11), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on September 22, 2020, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 05, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815